Exhibit 10.22
 
FIRST AMENDMENT TO EXECUTIVE OFFICER EMPLOYMENT AGREEMENT


This First Amendment to Executive Officer Employment Agreement (this “1st
Amendment”) is made and entered into effective as of August 1, 2011 (“Effective
Date”) by and between Medical Care Technologies Inc., a Nevada corporation (the
“Company”) and the Company’s Chief Operations Officer, Luis KUO (the “COO” or
“KUO”).


RECITALS
 
A.  The Company and COO previously entered into the Original Executive Officer
Employment Agreement dated February 1, 2011 and desire to amend and restate the
Original Executive Employment Agreement Section 3(d), effective as of the
Effective Date.


B.  The Company may from time to time need to address the possibility of a
merger, acquisition or joint venture transaction or change of control event. 
The Board of Directors of the Company (the “Board”) recognizes that such events
can be a distraction to the COO and can cause the COO to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the COO, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company,
although no such Change of Control is now contemplated.


C.  The Board believes that it is in the best interests of the Company and its
stockholders to provide the COO with an incentive to continue the COO’s
employment and to motivate the COO to maximize the value of the Company for the
benefit of its stockholders.


D.  The Board believes that it is imperative to provide the COO with additional
compensation, which compensation is intended to provide the COO with some
financial security and provide sufficient incentive and encouragement to the COO
to remain with the Company.


E.  To accomplish the foregoing objectives, the Board has directed the Company,
upon execution of this 1st Amendment by the COO, to agree to the terms provided
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and the COO hereby agree as
follows:
 
I. Amendments.
 
(i) Section 3(d) of the Original Executive Officer Employment Agreement dated
February 1, 2011 be amended;
 
(ii) A new Section 3 (d) (i) is added to Section 3 (d) of the Agreement
(Compensation and Benefits during Employment) as follows:


“COO shall be entitled to receive an additional 8,000,000 restricted shares of
the Company’s common stock effective as of the Effective Date through and
including January 31, 2012.”


 
II. Except as otherwise set forth in this 1st Amendment, all of the provisions
of the Original Executive Officer Employment Agreement shall remain in full
force and effect without modification.
 
IN WITNESS WHEREOF, the parties have caused this 1st Amendment to be executed
and delivered as of the date first above written.
 
 
Page 1 of 2
 
____/____
 
 
 

--------------------------------------------------------------------------------

 
 

 
SIGNATURE PAGE TO 1ST AMENDMENT TO EXECUTIVE OFFICER EMPLOYMENT AGREEMENT
 
 

 
MEDICAL CARE TECHNOLOGIES INC.
a Nevada corporation
 
     /s/ Ning C. Wu     Name:   Ning C. WU      Title:   President & Chief
Executive Officer       
EXECUTIVE OFFICER
 
   
 /s/ Luis Kuo
   
Name:  Luis KUO
Title:     Chief Operations Officer
 



 


 
 
 
 
Page 2 of 2
 
____/____
 
 
 
 
 


 

